IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANIEL GREGOR,                         : No. 478 MAL 2017
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
                                       :
                  Respondent           :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal and Praecipe to Amend Defendant’s Name are DENIED.